Citation Nr: 9903949	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-20 904	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

This appeal arises from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied basic eligibility for VA 
benefits.  


FINDING OF FACT

The appellant does not have recognized guerrilla service, nor 
was he a member of the Philippine Commonwealth Army and 
inducted into the service of the Armed Forces of the United 
States.  


CONCLUSION OF LAW

The appellant does not have the requisite service for basic 
eligibility for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 
1991); 38 C.F.R. §§ 3.1, 3.8, 3.203 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations.  The regulations define the 
requisite service required for eligibility for VA benefits.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101 (West 1991); 38 C.F.R. § 3.1 (1998).  

Verification of service is required, when the claimant has 
not submitted documentation as required in paragraph (a), the 
VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203 (1998).  

The pertinent law and regulations in this case authorize the 
payment of pension benefits to a veteran of a period of war 
who has the requisite service requirements and who is 
permanently and totally disabled from disability not the 
result of willful misconduct. 38 U.S.C.A. §§ 1502, 1521 (West 
1991).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the service 
member have qualifying active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), 1521.  The governing provisions of 
38 U.S.C.A. § 1521(a) provide, in pertinent part, that VA 
shall pay a pension to each veteran of a period of war, who 
is permanently and totally disabled, including from a 
nonservice-connected disability.  "Active military, naval, 
and air service" includes active duty; "active duty" means 
full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a) and 
(b).  "Armed Forces" means the United States Army, Navy, 
Marine Corps, Air Force and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1(a).

Service in the Philippine Scouts (except that described in 
paragraph (b) of this section), the Insular Force of the 
Navy, Samoan Native Guard, and Samoan Native Band of the Navy 
is included for pension, compensation, dependency and 
indemnity compensation, and burial allowance.  Service of 
persons enlisted under section 14, Pub. L. 190, 79th 
Congress, is included for compensation and dependency and 
indemnity compensation.  Persons who served as guerrillas 
under a commissioned office of the United States Army, Navy 
or Marine Corps of under a commissioned office of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  38 C.F.R. § 3.8 (1998).  

Service in the Philippine Scouts under Section 14, Public Law 
190, 79th Congress (the "Armed Forces Voluntary Recruitment 
Act of 1945"), shall not be deemed to have been active 
military, naval or air service, except for benefits under 
certain contracts of National Service Life Insurance; 
compensation for service-connected disability or death; and 
dependency or indemnity compensation for service- connected 
death.  This does not apply to officers who were commissioned 
in connection with the administration of Public Law 190.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.8.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Pub. L. 190 as it constituted 
the sole authority for such enlistments during that period.  
38 C.F.R. § 3.8(b).

Essentially, the applicable law and regulations stipulate 
that service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla in the recognized 
guerrilla service, is considered active U.S. military service 
for certain VA purposes.  38 U.S.C.A. § 107;  38 C.F.R. §§ 
3.8, 3.9.  However, by statute, some Philippine service is 
deemed not to be "active military service" for the purpose 
of conferring pension and most other benefits as a result of 
such service.  This includes "[s]ervice before July 1, 1946, 
in the organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, 
including among such military forces organized guerrilla 
forces."  38 U.S.C.A. § 107(a).  Accordingly, those whose 
service was in the organized military forces, including 
guerrilla forces, of the Commonwealth of the Philippines 
before July 1, 1946, while such forces were in the service of 
the Armed Forces of the United States, (except service in the 
Philippine Scouts prior to October 6, 1945) are not entitled 
to nonservice-connected pension.

Factual Background.  In January 1998 the appellant submitted 
a letter to the RO requesting VA compensation and pension 
benefits.  He attached a copy of a certificate from the 
Republic of The Philippines, Philippine Veterans Affairs 
Office.  The certificate stated that the appellant was a 
veteran of World War II who served with the Combat Company, 
5th Infantry Regiment.  It noted that his name was carried in 
the Approved Revised Reconstructed Guerrilla Register of 
1948.  The RO responded by sending the appellant a letter and 
a Veteran's Application for Compensation Benefits.  The 
appellant submitted the completed application in March 1998.  

In March 1998 the RO sent a Request for Information, VA Form 
21-3101, to the United States Army Reserve Personnel Center 
(ARPERCEN).  The RO requested verification of the appellant's 
service.  A reply, dated in June 1998, consists of the 
following:

Subject has no service as a member of the 
Philippine Commonwealth Army, including 
recognized guerrillas, in the service of 
the United States Armed Forces.  

In April 1998 the RO sent the appellant a letter informing 
him that his claim was denied because he did not have 
recognized guerrilla service. 

The appellant submitted a notice of disagreement with that 
decision in August 1998.  Accompanying the notice was a copy 
of a memorandum from the General Headquarters of the Armed 
Forces of the Philippines, which certified that the 
appellant's name was on the reconstructed roster of the 
Combat Co., 5th Infantry Regiment.  The RO made a notation on 
the bottom of the certificate that it contained the same 
information sent to the ARPERCEN.  

The RO issued a statement of the case in August 1998.  The 
appellant sent correspondence to the Chairman of the Board of 
Veterans' Appeals in August 1998.  Attached to the letter was 
a second copy of the memorandum from the General Headquarters 
of the Armed Forces of the Philippines.  

The appellant filed a substantive appeal in December 1998.  
Enclosed was a letter requesting recognition of services to 
the resistance movement against the Japanese, dated in March 
1947.  A proclamation disbanding the Western Leyte Guerrilla 
Warfare Force and a November 1946 letter requesting 
information as to the status of recognition of the Western 
Leyte Guerrilla Warfare Force were also enclosed.  

In January 1999 the RO placed a Memorandum in the file 
explaining that the ARPERCEN has indicated that any requests 
for verification of service which have previously been 
returned noting no service should not be duplicated unless 
the new request contained additional information not 
contained on the first request.  The ARPERCEN had informed 
the RO that searches were normally conducted based not only 
on the name of the applicant, but with minor discrepancies in 
spelling with the date of birth, place of birth and the names 
of the next of kin.  

Analysis.  In order to qualify for VA benefits, a claimant 
must demonstrate that he, she, or the party upon whose 
service the claimant predicates the claim had basic 
eligibility for the benefits claimed.  A person seeking to 
establish veteran status must do so by a preponderance of the 
evidence, and the benefit-of-the-doubt doctrine is not 
applicable to that determination of status.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).

The ARPERCEN has stated that the appellant does not have 
recognized service.  The United States Court of Veterans 
Appeals (Court) held in Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992), that the service department's findings as to the 
service of the appellant is binding on VA for the purposes of 
establishing service in the U.S. Armed Forces, Philippine 
Commonwealth Army, or Philippine guerrillas in the service of 
the U.S. Armed Forces.  The Court has held that a service 
department determination as to an individual's service shall 
be binding on VA, unless a reasonable basis exists for 
questioning it.  See Manibog v. Brown, 8 Vet. App. 465, 468 
(1996).

The appellant has not presented any certification from the 
service department that indicates that he has recognized 
service.  The documents he has presented are from the 
Philippine government and are not the required documentation 
of service.  The Board has noted that the spelling of the 
appellant's first name varies in the documents he has 
submitted (Anastasio vs Anastacio).  Consideration has been 
given to the Court's holding in Sarmiento v. Brown, 7 Vet. 
App. 80 (1994), that the regulatory duty to seek evidentiary 
verification is mandatory and that there is no limit set on 
the number of times the Secretary shall request service 
department verification.  In Sarmiento the appellant had 
notified the RO that his service records were kept under a 
different first name.  In this case the RO has explained in a 
memorandum that the ARPERCEN has informed them that in cases 
such as this where only one letter of the appellant's name 
varies, other data are used to determine whether or not the 
appellant has verifiable service.  For that reason the Board 
finds that the RO fulfilled their obligation to seek 
evidentiary verification.  

In Soria v. Brown, 118 F.3d. 748 (1997), the United States 
Court of Appeals for the Federal Circuit noted that where 
service department certification was required, VA has long 
treated the service department's decision on such matters as 
conclusive and binding on VA.  If the United States service 
department refuses to verify the appellant's claimed service, 
the applicant's only recourse lies with the relevant service 
department, not VA.  38 C.F.R. §§ 3.9 and 3.203.  

The Board further notes that even if the service claimed by 
the appellant were recognized by the service department, 
under 38 U.S.C.A. § 107(b) (West 1991), it is not deemed to 
have been active military, naval or air service for the 
purpose of awarding non-service-connected pension.  This law 
has been held not to violate the United States Constitution.  
Quiban v. Veterans Administration, 928 F.2d 1154, 1158 (D.C. 
Cir. 1991); see also DelaPena v. Derwinski, 2 Vet. App. 80, 
81 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The Board finds that the appellant does not meet the basic 
eligibility guidelines in the laws and regulations for VA 
benefits.  The Court in Sabonis v. Brown, 6 Vet. App. 426 
(1994), held that in a case where the law and not the 
evidence is dispositive, the claim should be denied on the 
basis that it is without legal merit.  Therefore, the 
appellant's claim for basic eligibility for VA benefits is 
denied.  


ORDER

Basic eligibility for VA benefits is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

